Order filed March 21, 2013




                                              In The


         Eleventh Court of Appeals
                                            ___________

                                      No. 11-13-00011-CV
                                          __________

                  M&M ELEVATOR COMPANY, LTD., Appellant

                                                  V.

                 OILFIELD FISHING & RENTAL, L.L.C., Appellee


                             On Appeal from the 244th District Court
                                       Ector County, Texas
                               Trial Court Cause No. C-128,532-C



                                             ORDER
       M&M Elevator Company, Ltd. filed a notice of appeal after the trial court entered an
order granting Oilfield Fishing & Rental, L.L.C.’s (OFR) motion for summary judgment against
M&M Elevator. In the summary judgment, the trial court ordered M&M to pay the sums of
$197,903.12 and $139,698.79 for legal services provided to OFR by two law firms. Upon
reviewing the clerk’s record, this court notified the parties that it did not appear to this court that
the trial court had entered a final, appealable judgment. We requested a response but have not
received a written response.
       Except for “a few mostly statutory exceptions,” this court’s jurisdiction is limited to
appeals from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
We determine whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Id. A judgment is final and appealable if it disposes of all
parties and all claims in the case. Id.
        The record in this case shows that OFR filed a cross-claim against M&M Elevator and
M&M Fishing Tool Rental, Inc. The record also shows that the trial court severed OFR’s claims
against both M&M Elevator and M&M Fishing Tool from the original cause of action into cause
no. C-128,532-C. In its motion for summary judgment, OFR requested summary judgment
against M&M Elevator only, and the trial court’s summary judgment order related only to M&M
Elevator, not to M&M Fishing Tool. Thus, the order does not address the claims against M&M
Fishing Tool, and nothing in the record shows that OFR’s claims against M&M Fishing Tool
have been nonsuited, severed from trial court cause no. C-128,532-C, or otherwise finally
disposed of by the trial court. Consequently, there is not yet a final, appealable judgment in this
case.
        We hold that, although the judgment against M&M Elevator may purport to be final, it is
not. Because OFR’s claims against M&M Fishing Tool in trial court cause no. C-128,532-C
have not been disposed of, we do not have jurisdiction to entertain an appeal from that cause at
this time. Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit the trial
court to render a final judgment. If a final, appealable judgment has not been entered by
April 15, 2013, this court may dismiss this appeal. The court reporter and district clerk are
ordered to file in this court any supplemental records relating to the entry of a final judgment on
or before April 26, 2013.
        The appeal is abated.


                                                                                 PER CURIAM


March 21, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Hill. 1

Willson, J., not participating.



        1
            John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                 2